Citation Nr: 0432362	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-12 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected arthritis of the lumbar spine, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana which granted service 
connection for lumbosacral pain and assigned a 10 percent 
disability rating effective March 22, 2002.  

The veteran testified at a personal hearing before a RO 
hearing officer in November 2003.  The transcript of the 
hearing is associated with the veteran's claims folder.


FINDING OF FACT

The medical evidence indicates that the service-connected 
arthritis of the lumbar spine is manifested by pain; no 
neurological symptoms have been associated with the service-
connected disability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected arthritis of the lumbar spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased rating for 
his service-connected lumbosacral pain.  Specifically, he 
contends that his back problems have not been adequately 
evaluated by VA medical professionals and warrants a higher 
disability rating.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
folder in reaching its conclusion.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 2004 supplemental statement of the 
case (SSOC), the February 2004 SSOC and the April 2003 
statement of the case (SOC) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  The Board notes that the veteran 
was notified of statutory revisions to the schedule of 
ratings relevant to back disabilities in the April 2003 SOC 
and the February 2004 SSOC.

More significantly, letters were sent to the veteran in June 
2002 and May 2004 which were specifically intended to address 
the requirements of the VCAA.  These letters explained in 
detail the evidence needed to substantiate a claim for an 
increased rating of the veteran's arthritis of the lumbar 
spine.  The letters notified the veteran that he must "show 
that [his] service-connected condition has gotten worse" and 
advised him to send evidence of medical treatment in order to 
substantiate his claim.  Moreover, these letters enumerated 
the evidence already received.  Thus, the letters, in 
conjunction with the August 2004 SSOC, February 2004 SSOC and 
April 2003 SOC, not only notified the veteran of the evidence 
already of record, but also notified him specifically of the 
additional evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the May 
2004 VCAA letter, the RO informed the veteran that the RO 
would get such things as "medical records from the military, 
from VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration."  The veteran was also informed that the RO 
would assist him "by providing a medical examination or 
getting a medical opinion if we decided it's necessary to 
make a decision on [his] claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The May 2004 letter told the veteran VA would assist him in 
obtaining "relevant records not held by a Federal agency.  
This may include records from State or local government, 
private doctors and hospitals, or current or former 
employers."  The veteran was asked to "complete, sign, and 
return the enclosed VA Form 21-4142, 'Authorization and 
Consent to Release Information' for any private doctors who 
have treated you."  The letter emphasized that it was the 
veteran's responsibility "to make sure that [the RO] 
receive[s] all requested records that aren't in the 
possession of a Federal department or agency."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The May 2004 letter requested that the 
veteran "please send what we need to the address at the top 
of this letter."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO."

The Board finds that the June 2002 and the May 2004 letters 
properly notified the veteran of the information, and medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim, and properly indicated 
which portion of that information and evidence is to be 
provided by the veteran and which portion the Secretary would 
attempt to obtain on behalf of the veteran.  Even though the 
letters requested a response within 60 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records, VA treatment records and private treatment 
records.  The veteran was provided a VA medical examination 
in July 2002, the results of which will be referred to below.  

The veteran argued in his October 2002 notice of disagreement 
(NOD) that he was "never given a complete medical 
examination."  It is unclear exactly the veteran meant by 
this.  In any event, what is required is not a "complete" 
VA compensation and pension examination but "a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).
 
The report of the July 2002 VA medical examination reflects 
that the examiner reviewed the veteran's medical records, 
recorded his past medical history, noted his current 
complaints, conducted a physical examination and rendered 
appropriate diagnoses and opinions.  Therefore, any argument 
by the veteran and his representative that his VA medical 
examination was inadequate for rating purposes is unfounded.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  The 
veteran provided testimony at a personal hearing that was 
conducted before a hearing officer at the RO in November 
2003.  He has not indicated the existence of any other 
evidence that is relevant to his appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran has been provided with the new regulatory criteria in 
the February 2004 SSOC.  The veteran's representative 
submitted additional argument on his behalf in April 2004, 
May 2004, August 2004 and October 2004 after receiving such 
notice.  Therefore, there is no prejudice to the veteran in 
the Board adjudicating the claim.  Cf. Bernard, supra.    

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

The relevant diagnostic codes for rating arthritis, 
Diagnostic Codes 5003 and 5010, have remained essentially 
unchanged.  These as are follows.  Under Diagnostic Code 
5010, arthritis due to trauma, substantiated by X-ray 
findings, shall be rated as degenerative arthritis under 
Diagnostic Code 5003.  Diagnostic Code 5003 specifies that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  In the absence of limitation of motion, a 10 
percent rating may be assigned for arthritis with X-ray 
evidence of involvement of a major joint. 

As explained immediately above, under certain circumstances 
Diagnostic Code 5003 allows for rating under former 
Diagnostic Code 5292 or current Diagnostic Code 5242.  These 
will be discussed below.
 
(i.)  The former schedular criteria

Under Diagnostic Code 5292, effective prior to September 26, 
2003, severe limitation of motion of the lumbar spine 
warranted a 40 percent rating, moderate limitation of motion 
of the lumbar spine warranted a 20 percent rating and slight 
limitation of motion of the lumbar spine warranted a 10 
percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to 
September 26, 2003).

The veteran's service-connected arthritis of the lumbar spine 
has been evaluated by the RO under 38 C.F.R. § 4.71a, former 
Diagnostic Codes 5010-5295 (2002).  
See 38 C.F.R. § 4.27 (2004) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].
Under Diagnostic Code 5295 [lumbosacral strain], effective 
prior to September 26, 2003, a 40 percent rating was 
warranted for severe lumbosacral strain; with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
rating was warranted for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior 
to September 26, 2003).

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was 
warranted for severe invertebral disc syndrome, with 
recurrent attacks with intermittent relief, a 20 percent 
rating was warranted for moderate invertebral disc syndrome 
with recurrent attacks, and a 10 percent rating was warranted 
for mild intervertebral disc syndrome.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (prior to September 23, 2002).

(ii.)  The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5242 [degenerative arthritis of the 
spine].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 30 percent rating is warranted fro forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).  

For purposes of VA compensation, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

Service medical records reveal that the veteran injured his 
back in the spring of 1966 while lifting heavy objects at 
Fort Sill, Oklahoma.  There is no pertinent evidence of 
record until after the veteran filed his initial claim of 
entitlement to service connection in march 2002.

During a VA orthopedic examination in July 2002, the veteran 
reported pain in the lower back pain with pain and 
paresthesias involving his right lower extremity proximal to 
the knee and the posterior lateral thigh region.  Physical 
examination showed some mild tenderness to palpation about 
the right paraspinal region around the L3-L4 level.  There 
was negative sciatic notch tenderness.  Forward flexion 
revealed the veteran was able to bend over and reach to his 
ankles.  Extension was approximately to 25 degrees.  Lateral 
bending revealed approximately 20 degrees bilaterally, and 
there was 90 degrees of rotation bilaterally.  X-rays 
revealed minimal degenerative arthritic changes of the lumbar 
spine.  

In an August 2002 rating decision, the RO granted service 
connection for lumbosacral pain with pain radiating to the 
right lower extremity; a 10 percent rating was assigned.  The 
veteran filed a timely appeal to his assigned rating.  

A February 2003 electromyograph (EMG) study at the VA medical 
center in Indianapolis showed mild to moderate diffuse leg 
neuropathy, with no evidence of radiculopathy of the right 
lower extremity muscles.  

The veteran presented for a medical evaluation in regards to 
his Social Security Administration (SSA) benefits claim in 
April 2003 by R.K., M.D.  The veteran reported some right leg 
numbness, which Dr. R.K. opined was likely secondary to 
diabetic neuropathy.  Physical examination revealed the 
veteran's gait was normal, as was his range of motion in the 
lumbar spine.  The veteran was able to walk on heels and 
toes, hop and squat.  There was no swelling or effusion.  Dr 
R.K. made no diagnosis in regards to the veteran's spine.  

In a physical activities of daily living report dated in May 
2003, the veteran complained of problems with standing and 
walking due to his neuropathy.  He reported being able to 
stand for 10-15 minutes and being able to walk for 
approximately 100-200 feet, at which point he must stop to 
rest his legs.  

The veteran testified in person before a hearing officer at 
the Indianapolis RO in November 2003.  He stated that he had 
ongoing radiating pain into his lower right leg long before 
his diagnosis of diabetes.  He reported pain in his lower 
back which only allowed him to walk three blocks before 
having to stop and rest.  The veteran indicated that he no 
longer wore shoes with ties because he was unable to bend 
over far enough to tie them. 
 
In a June 2004 physical medicine and rehabilitation note from 
the VA medical center in Indianapolis, the veteran presented 
to R.E.L, M.D., with chronic lower back pain that worsened 
with standing and improved with rest.  He reported that the 
pain did not radiate, but that he had paresthesias in both 
lower extremities.  Range of motion was within normal limits, 
but there was pain with spinal flexion.  There was no atrophy 
and no lumbar spinal process tenderness.  The veteran was 
able to walk on his heels and toes.  An April 2004 CT scan 
which showed degenerative changes of the lumbar spine was 
reviewed.  Dr. R.E.L.'s impression was lumbar spinal 
stenosis.

Analysis

As will be explained below, the outcome of this case hinges, 
in large measure, upon whether certain lower extremity 
neurological symptomatology is related to the veteran's 
service-connected disability.  The August 2002 VA rating 
decision characterized the veteran's service-connected 
disability as "lumbosacral pain with pain radiating to right 
lower extremity."  Curiously, former Diagnostic Code 5293, 
which encompasses just such symptomatology, was not assigned; 
rather Diagnostic Codes 5101 [traumatic arthritis and 5295 
lumbosacral strain] were assigned, notwithstanding that 
lumbosacral strain has never been diagnosed.  

It appears that the RO has since revised its view of the 
nature of the veteran's service-connected low back disability 
in light of medical evidence, reported above, which uniformly 
diagnoses arthritis of the lumbar spine and does not identify 
either lumbosacral sprain or intervertebral disc syndrome.  
The most recent Supplemental Statement of the Case, in August 
2004, characterized the disability as "degenerative changes, 
lumbosacral spine."  The Board will address the matter of 
the claimed neurological symptoms immediately below.   

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to arthritis of the 
lumbar spine, the veteran has medical evidence of 
neurological symptomatology, particularly in the right lower 
extremity.  The veteran contends that the neurological 
problems in his lower extremities are part and parcel of the 
service-connected lumbar spine disability.  

In this case, the Board finds that medical evidence of record 
makes it clear that the lower extremity neurological problems 
are not due to the service-connected arthritis of the low 
back but instead are due to non service-connected diabetes.  
Moreover, the medical evidence, which is discussed below, 
adequately distinguishes between the symptomatology 
associated with the veteran's arthritis in the lumbar spine 
and his neurological problems.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996) [the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so].

The medical evidence indicates that the pertinent diagnosis 
is arthritis of the lumbar spine.  No neurological problems 
have been medically identified as being related to the 
service connected low back disability.  Indeed, Dr. R.K. 
distinguished the veteran's service-connected lumbosacral 
pain from right lower extremity pain; he related the 
veteran's right lower extremity pain to diabetes, a non-
service connected disability.  Additionally, the February 
2003 EKG found no evidence of radiculopathy.  

There is no competent medical evidence to the contrary.  To 
the extent that the veteran and his representative are 
attempting to ascribe the lower extremity neuropathy to the 
service-connected low back disability, as evidenced by the 
veteran's November 2003 RO hearing testimony and an April 
2004 statement from the representative, their lay opinions 
are entitled to no weight of probative value.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

Based on Dr. R.K.'s opinion that the veteran's neurological 
symptomatology is not part of his service-connected 
disability, as well as the February 2003 EKG report, the 
Board believes that the  service-connected symptomatology is 
limited to the veteran's lower back.  The Board therefore 
will not include the lower extremity neurological symptoms as 
part of its consideration of the service-connected arthritis.  

Assignment of diagnostic code

The veteran's service-connected arthritis of the lumbar spine 
has been rated by the RO under Diagnostic Code 5010 
[arthritis due to trauma] and former Diagnostic Code 5295 
[lumbosacral strain], both of which have been discussed 
above.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

(i.)  The former schedular criteria

After a review of the evidence pertaining to the veteran's 
service-connected arthritis of the lumbar spine, the Board 
does not believe that rating the veteran under former 
Diagnostic Code 5295, lumbosacral strain, is appropriate, as 
the veteran has never been diagnosed with such.  

The Board again notes that the veteran's neurological 
complaints have not been attributed to the service-connected 
arthritis of the lumbar spine by competent medical evidence.  
Moreover, there is of record no diagnosis such as herniated 
nucleus pulposus.  Therefore, the Board finds that a rating 
under former Diagnostic Code 5293 [intervertebral disc 
syndrome] is not warranted.  

The Board agrees with the Ro that the use of Diagnostic Code 
5010 is appropriate, since the only disability of the 
veteran's lumbar spine is arthritis, demonstrated by X-ray 
studies.  

As noted above, Diagnostic Code 5010 [arthritis due to 
trauma] requires rating under Diagnostic Code 
5003[degenerative arthritis].  Diagnostic Code 5003, in turn, 
provides that the disability be rated on the basis of 
limitation of motion under the diagnostic codes for the 
specific joint involved.  In this case, the appropriate 
former diagnostic code would be Diagnostic Code 5292 
[limitation of motion, lumbar spine].  When the range of 
motion of the joint is noncompensable, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion.  

The medical evidence in the claims folder shows that the 
range of motion of the veteran's spine to be within normal 
limits.  Specifically, the most recent evaluation of the 
veteran's back in June 2004, specifically indicated that the 
range of motion was normal.  This is congruent with other 
medical evidence of record.  Indeed,
the April 2003 evaluation by R.K., M.D. also resulted in an 
assessment of normal range of motion, and during the VA 
orthopedic examination in July 2002 the veteran was able to 
bend over and reach his ankles.  This would not allow for a 
compensable rating under former Diagnostic Code 5292.  See 38 
C.F.R. § 4.31
[in every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown].  

Therefore, the most appropriate diagnostic codes for rating 
the veteran's arthritis of the lumbar spine are Diagnostic 
Codes 5010-5003.

(ii.)  The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2004).  As explained 
above, the veteran's service-connected arthritis of the 
lumbar spine are not consistent with intervertebral disc 
syndrome, current Diagnostic Code 5243 is not for 
application.  
Thus, the veteran's service-connected arthritis of the lumbar 
spine [Diagnostic Code 5242], could be rated using the 
General Rating Formula for Diseases and injuries of the 
Spine.  In this case, however, the Board does not believe 
that the General rating Formula should be applied.  As 
explained above, the veteran's service-connected disability 
is manifested by X-ray evidence of arthritis and complaints 
of pain.  None of the symptomatology which would allow for a 
rating in excess of the currently assigned 10 percent are 
here present.  

Thus, after consideration of all potentially applicable 
rating criteria, the Board finds that the veteran is most 
appropriately rated under Diagnostic Codes 5010-5003.

Schedular rating

The veteran's service-connected disability is currently rated 
as 10 percent disabling.  The Board again notes that since 
Diagnostic Codes 5010 and 5003 were not affected by the 
rating criteria amendments discussed above, there is no need 
to consider the veteran's disability rating under both the 
old and new rating criteria.
 
A careful review of the medical evidence of record leads to a 
conclusion that the veteran does not manifest symptoms which 
would warrant a higher disability rating under Diagnostic 
Codes 5010-5003.  The X-ray evidence of the veteran's lumbar 
spine shows evidence of arthritis, which warrants the 
veteran's current 10 percent rating.  The medical evidence 
shows that the veteran does not exhibit any limitation of 
motion, ankylosis, muscle spasm or any other pathology which 
would allow for rating under former Diagnostic Code 5292 or 
the current General Rating Formula for Diseases and Injuries 
of the Spine. 

Under these circumstances, no basis exists for the assignment 
of a schedular rating in excess of the currently assigned 10 
percent for arthritis of the lumbar spine.  



DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2004). See DeLuca, supra.  

The veteran has complained of back pain, and such has been 
demonstrated on examination.  However, there is no evidence 
that such symptomatology warrants the assignment of 
additional disability due to loss of motion, fatigability, 
weakness, incoordination and the like. Even considering 
complaints of pain on motion, the veteran's lumbar spine 
motion was described as "normal" by Dr. R.K. in April 2003 
and "within normal limits" in June 2004 by Dr. R.E.L.  There 
is no medical evidence of any other types of functional loss 
due to pain.  As discussed elsewhere in this decision, 
neurological symptomatology has been ascribed not to the 
service-connected back condition but to non service-connected 
diabetes.
Thus, there is no basis on which to assign a higher level of 
disability based on claimed functional limitations due to 
pain.

Fenderson considerations

As the factual background makes clear, at no time since the 
effective date of service connection, March 22, 2002, has the 
veteran's arthritis of the lumbar spine met or nearly 
approximated the criteria for a disability rating higher than 
10 percent.  The medical evidence shows that the veteran's 
symptomatology has remained consistent over that period, 
involving complaints of low back pain and X-ray evidence of 
arthritis.  Accordingly, the Board concludes that staged 
ratings are not for application in this case.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.

Additional comment

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected arthritis 
of the lumbar spine results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  As noted elsewhere in this decision, his 
sole contention is that his service-connected warrants a 
higher rating.  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard, supra.  In the event the 
veteran believes consideration of an extraschedular rating 
for his arthritis of the lumbar spine is in order because it 
presents an exceptional or unusual disability picture, he may 
raise this matter with the RO.


ORDER

Entitlement to an increased rating for arthritis of the 
lumbar spine is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



